As filed with the Securities and Exchange Commission on August 7, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22748 YCG Funds (Exact name of registrant as specified in charter) 11701 Bee Cave Road, Suite 217 Austin, TX 78738 (Address of principal executive offices) (Zip code) Will Kruger YCG Funds 11701 Bee Cave Road, Suite 217 Austin, TX 78738 (Name and address of agent for service) Registrant's telephone number, including area code: (512) 505-2347 Date of fiscal year end: November 30 Date of reporting period:May 31, 2013 Item 1. Reports to Stockholders. YCG ENHANCED FUND a series of the YCG Funds Semi-Annual Report May 31, 2013 Ticker Symbol: YCGEX YCG Enhanced Fund MESSAGE TO SHAREHOLDERS Year-to-date through May 31, 2013, the YCG Enhanced Fund returned 13.40% compared to the S&P 500 Index return of 15.37%. Since this is our very first letter to mutual fund clients, we felt it would be most appropriate to briefly describe the foundational principles of our investment philosophy.We seek to purchase businesses which ideally possess what we call the “three P’s”: (1) Price, (2) Product, and (3) People. “Price” refers to our understanding that even a great business purchased at a high price is a poor investment. We spend a significant amount of time analyzing normalized cash flow (cash flow adjusted for cyclicality in sales and margins) and adjust for often-overlooked items such as option issuance, pensions, and “moat-protecting” (as opposed to truly additive) acquisitions that will reabsorb the cash generated. Some businesses are “hungrier” than others and require a high percentage of their supposed free cash flow in order to protect and grow their business. Others, such as many of the companies we currently own, are so “capital-lite” that they have the potential to grow their businesses at global GDP or higher rates while still returning 80-100% of their earnings back to shareholders in the form of true free cash flow. Once we understand the cash generative power of the business and how much of that cash is truly free to shareholders, we calculate an expected rate of return based on the prevailing market price. “Product” refers to seeking out businesses that possess certain innate characteristics that make their cash flow streams less vulnerable to unexpected shocks from competition or the economy. Factors that we believe make businesses less vulnerable and thus “high quality” include consistent high returns on tangible assets, low cyclicality, high profit margins, geographic diversification, conservative use of debt, stable or improving industry structure, and a high likelihood of continued organic growth in their main product categories. This analysis helps us avoid the trap of purchasing a security that appears statistically cheap without considering the quality of the assets or the long-term viability of the business.However, at a price, when the expected forward rate of return sufficiently compensates for the additional risk, we may venture into lower quality fare. “People” refers to seeking out companies run by management teams that emphasize shareholder value through prudent capital allocation. This is the idea that a dollar reinvested by the management team at Wal-Mart decades ago had a much different fate than a dollar reinvested by the team at Sears. We focus on the returns produced on the incremental amounts of cash that are retained inside the business. Once we have determined the companies in which we would like to become business owners, we may choose to write cash-secured put or covered call options to 2 YCG Enhanced Fund strategically establish or trim positions. We view this option-writing as similar to being paid a premium to enter limit orders on stocks we desire to own or sell. In deciding when to utilize options and in what proportion, we calculate the after-tax annualized expected return of the option and compare it to the expected return of the underlying security. In many cases, based on the premiums we can collect, we believe we can achieve a higher after-tax annualized expected return from writing options than from owning the stock alone. In these cases, we believe this “option enhancement” provides both additional margin of safety versus the alternative of buying the stock at prevailing market prices and additional income that actually augments the returns of the portfolio, resulting in higher returns with less risk than a non-option enhanced strategy. Current Environment You may have noticed that, as we discussed our investment philosophy, no mention was made of studying the economy. We do believe it is important to understand the macroeconomic backdrop. However, we recognize we are not clairvoyant in predicting market directions, let alone knowing the timing of such predictions. At the end of the day, what matters is what you own. There are pundits who make arguments we are headed for higher highs with monetary stimulus and/or a burgeoning economic recovery creating a tide that is lifting all boats. There are others who believethe strategy of attempting to solve a debt crisis with currency debasement and even more debt is doomed to fail, prompting them to argue that the market is ready to collapse at any moment – these differences are what make a market. What seems clear to us, based on the spread between our calculations of the implied expected returns of stocks of varying quality levels, is this is not the time to be aggressive. In this environment, our analysis suggests that, in many cases, “narrow bell-curve” (higher quality) stocks have higher expected returns than “wide bell-curve” (lower quality) stocks. As such, our current portfolio is comprised of what we believe to be very high quality businesses. We want to be clear to communicate, however, that this defensive portfolio will likely not always be the case. We are willing to invest a portion of our portfolio in cyclical high quality businesses, and even into lower quality stocks, but only if we are being compensated to take on the additional risk. For example, if we were in a period during which we believed “wide bell-curve” stocks had a much higher expected return than “narrow bell-curve” stocks, then our portfolio construction would shift to reflect this return distribution while always stress-testing the portfolio to ensure that most of the businesses we own can survive or even thrive no matter what the economic future holds. After all, our most important goal is to prevent long-term permanent loss of the capital you entrust to us. In the meantime, while we patiently wait for the spread to widen and mouth-watering bargains to return, we are 3 YCG Enhanced Fund content to quietly invest in our current selection of what we consider to be very predictable, recession-resistant, and attractively-priced businesses. Concluding Remarks We are invested right alongside you. While many global challenges surround us, we are very optimistic about the long-term potential of our holdings to compound over time. We will be patient and objective as we diligently seek out the best risk-adjusted expected returns. Sincerely, The YCG Team Past performance does not guarantee future results. The fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund invests primarily in equity securities without regard to market capitalization, thus investments will be made in mid and smaller capitalization companies, which involve additional risks such as limited liquidity and greater volatility.The Fund may also write put options and covered call options on a substantial portion of the Fund’s long equity portfolio, which have the risks of early option contract assignment forcing the Fund to purchase the underlying stock at the exercise price which may be the cause of significant losses due to the failure of correctly predicting the direction of securities prices, interest rates and currency exchange rates.The investment in options is not suitable for all investors.Covered call writing may limit the upside of an underlying security.The Fund may also invest in foreign securities which involve political, economic and currency risks, greater volatility, and differences in accounting methods.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment in lower-rated, non-rated and distressed securities presents a greater risk of loss to principal and interest than higher-rated securities. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please see the Schedule of Investments in this report for a complete list of fund holdings. The definition of free ‘cash flow’ is the cash flow from operations that is left over after spending on maintenance capital expenditures and acquisitions that are required to protect the business.In other words, it’s the cash flow from operations that is free and clear to be distributed to shareholders in the form of dividends and share repurchases, and/or to be allocated towards ways to grow the existing business through means such as “growth” acquisitions or new capital expenditures, and/or simply to pay down debt.Typically, we calculate this by looking at a normalized view of net income plus depreciation and amortization minus the maintenance capital expenditures and acquisitions that are required to protect the business, adjusted for often overlooked items such as pensions, stock option expenses, and leases. The S&P 500 is a stock market index based on the market capitalizations of 500 leading companies publicly traded in the U.S. stock market.It is not possible to invest directly in an index. 4 YCG Enhanced Fund EXPENSE EXAMPLE December 28, 2012(1) through May 31, 2013 (Unaudited) As a shareholder of the YCG Enhanced Fund (the “Fund”), you incur ongoing costs, including management fees and other Fund expenses.If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from December 28, 2012 to May 31, 2013. Actual Expenses The first line of the table on the next page provides information about actual account values and actual expenses. You may use the information provided in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 ending account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table on the next page provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any costs that may be associated with investing in the Fund through a financial intermediary. Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if any costs associated with investing through a financial intermediary were included, your costs would have been higher. (1)Date of inception. 5 YCG Enhanced Fund EXPENSE EXAMPLE (continued) December 28, 2012(1) through May 31, 2013 (Unaudited) YCG Enhanced Fund Expenses Paid Beginning Ending During Period(2) Account Value Account Value 12/28/2012(1) – 12/28/2012 05/31/2013 05/31/2013 Actual Hypothetical (5% return before expenses) 1,000.00 1,015.23 5.91 Date of inception. Expenses are equal to the Fund’s annualized expense ratio of 1.390%, multiplied by the average account value over the period, multiplied by 154/365 to reflect the period. 6 YCG Enhanced Fund TOP TEN EQUITY HOLDINGS May 31, 2013 (Unaudited) Percentage of Net Assets Procter & Gamble Co. % Coca-Cola Co. % Unilever NV % Aon Plc % PepsiCo., Inc. % Colgate-Palmolive Co. % Sysco Corp. % MSCI, Inc. % News Corp. % C.R. Bard, Inc. % Total % FUND DIVERSIFICATION(1) May 31, 2013 (Unaudited) SECTORS As a Percentage of Total Net Assets (1)Calculated as a percentage of net assets as of May 31, 2013. 7 YCG Enhanced Fund SCHEDULE OF INVESTMENTS May 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 87.09% Beverages – 14.52% Coca-Cola Co. $ PepsiCo., Inc. Commercial Banks – 1.44% Wells Fargo & Co. Communications Equipment – 2.25% Cisco Systems, Inc. Consumer Finance – 1.06% Nicholas Financial, Inc. Diversified Financial Services – 4.21% MSCI, Inc. (a) Diversified Telecommunication Services – 0.78% Vivendi SA – ADR Food & Staples Retailing – 9.58% CVS Caremark Corp. Sysco Corp. Tesco Plc – ADR Food Products – 7.64% Unilever NV – ADR Health Care Equipment & Supplies – 4.81% Becton, Dickinson & Co. C.R. Bard, Inc. Health Care Providers & Services – 1.85% WellPoint, Inc. Household Products – 18.70% Clorox Co. Colgate-Palmolive Co. Procter & Gamble Co. See notes to financial statements. 8 YCG Enhanced Fund SCHEDULE OF INVESTMENTS (continued) May 31, 2013 (Unaudited) Shares Value COMMON STOCKS (continued) Insurance – 7.32% Aon Plc $ Internet Software & Services – 1.04% Google, Inc. (a) IT Services – 3.00% Mastercard, Inc. Media – 6.17% DIRECTV (a) News Corp. Software – 2.72% Microsoft Corp. TOTAL COMMON STOCKS (Cost $30,121,613) See notes to financial statements. 9 YCG Enhanced Fund SCHEDULE OF INVESTMENTS (continued) May 31, 2013 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 9.46% U.S. Treasury Bill – 9.46% U.S. Treasury Bill 0.073%, 06/27/2013 $ $ 0.068%, 07/05/2013 0.073%, 07/18/2013 0.073%, 07/25/2013 (b) 0.083%, 08/15/2013 TOTAL SHORT-TERM INVESTMENTS (Cost $3,677,971) Total Investments (Cost $33,799,584) – 96.55% Other Assets in Excess of Liabilities – 3.45% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt Plc Public Limited Company (a) Non-Income Producing (b) A portion of this security is pledged as collateral on written options. The Global Industry Classification Standard (“GICS”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See notes to financial statements. 10 YCG Enhanced Fund SCHEDULE OF OPTIONS WRITTEN May 31, 2013 (Unaudited) Contracts Value CALL OPTIONS Cisco Systems Expiration: July, 2013; Exercise Price: $20.00 $ PUT OPTIONS CVS Caremark Corp. Expiration: June, 2013; Exercise Price: $57.50 64 Expiration: August, 2013; Exercise Price: $60.00 74 DIRECTV Expiration: June, 2013; Exercise Price: $49.00 30 45 Expiration: June, 2013; Exercise Price: $55.00 47 Ensco Plc Expiration: June, 2013; Exercise Price: $60.00 63 Mastercard, Inc. Expiration: July, 2013; Exercise Price: $525.00 13 Expiration: July, 2013; Exercise Price: $580.00 10 Microsoft Corp. Expiration: July, 2013; Exercise Price: $30.00 73 Oracle Corp. Expiration: June, 2013; Exercise Price: $32.00 Expiration: July, 2013; Exercise Price: $35.00 WellPoint, Inc. Expiration: June, 2013; Exercise Price: $65.00 17 Wells Fargo & Co. Expiration: June, 2013; Exercise Price: $37.00 Expiration: July, 2013; Exercise Price: $36.00 74 Total Options Written (Premiums received $218,331) $ See notes to financial statements. 11 YCG Enhanced Fund STATEMENT OF ASSETS AND LIABILITIES May 31, 2013 (Unaudited) ASSETS: Investments, at value (Cost $33,799,584) $ Cash Receivable for Fund shares sold Deposits with brokers for options Dividends and interest receivable Prepaid expenses Total Assets LIABILITIES: Options written, at value (Premiums received $218,331) Accrued investment advisory fees Other accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Undistributed net investment income Undistributed accumulated net realized gain Net unrealized appreciation Investments Written options Total Net Assets $ Shares outstanding NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ See notes to financial statements. 12 YCG Enhanced Fund STATEMENT OF OPERATIONS For the Period December 28, 2012(1) Ended May 31, 2013 (Unaudited) INVESTMENT INCOME: Dividend income(2) $ Interest income Total investment income EXPENSES: Investment advisory fees Federal and state registration fees Payroll expenses Administration fees Legal fees Transfer agent fees and expenses Accounting fees Audit and tax fees Reports to shareholders Insurance fees Custody fees Trustee fees and expenses Collateral interest expense Miscellaneous expenses Total expenses before reimbursements Expense reimbursement by investment adviser (See Note 5) ) Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN: Net realized gain on Investments Written options Total Net change in unrealized appreciation on Investments Written options Total Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ Date of inception. Net of $10,465 in foreign withholding taxes. See notes to financial statements. 13 YCG Enhanced Fund STATEMENT OF CHANGES IN NET ASSETS December 28, 2012(1) Ended May 31, 2013 (Unaudited) OPERATIONS: Net investment income $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — Redemption fees — Payments for shares redeemed ) Net increase INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed net investment income of $108,839) $ CHANGE IN SHARES OUTSTANDING: Shares sold Issued in reinvestment of distributions — Shares redeemed ) Net increase Date of inception. See notes to financial statements. 14 YCG Enhanced Fund FINANCIAL HIGHLIGHTS For a Fund share outstanding throughout the period December 28, 2012(1) Ended May 31, 2013 (Unaudited) NET ASSET VALUE: Beginning of period $ OPERATIONS: Net investment income Net realized and unrealized gain on investment securities Total from operations NET ASSET VALUE: End of period $ TOTAL RETURN %(2) SUPPLEMENTAL DATA AND RATIOS Net assets; end of period (000’s) $ Ratio of net expenses to average net assets: Expenses including reimbursement/waiver %(3) Expenses excluding reimbursement/waiver %(3) Net investment income including reimbursement/waiver %(3) Net investment income excluding reimbursement/waiver %(3) Portfolio turnover rate %(2) Date of inception. Not Annualized. Annualized. See notes to financial statements. 15 YCG Enhanced Fund NOTES TO FINANCIAL STATEMENTS May 31, 2013 (Unaudited) 1.ORGANIZATION YCG Funds (the “Trust”) is a Delaware statutory trust organized under Declarations of Trust dated September 4, 2012.The Trust is an open-end management investment company, as defined in the Investment Company Act of 1940 (the “1940 Act”), as amended.The Trust consists of one series, YCG Enhanced Fund (the “Fund”).The Fund is classified and operates as a non-diversified Fund under the 1940 Act.The Fund was seeded on December 17, 2012 and the prospectus went effective on December 28, 2012.The Fund’s investment adviser is YCG, LLC.There are an unlimited number of authorized shares.The investment objective of the Fund is to maximize long-term appreciation with reasonable investment risk. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”). a) Subsequent Events Evaluation – In preparing these financial statements, the Funds have evaluated events and transactions for potential recognition or disclosure resulting from subsequent events through the date the financial statements were issued.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. b) Investment Valuation – Securities which are traded on a national stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Securities that are traded on The Nasdaq OMX Group, Inc., referred to as NASDAQ are valued at the Nasdaq Official Closing Price.Exchange-traded securities for which there were no transactions are valued at the current bid prices.Securities traded on only over-the-counter markets are valued on the basis of closing over-the-counter bid prices.Short-term debt instruments maturing within 60 days are valued by the amortized cost method, which approximates fair value.Debt securities (other than short-term instruments) are valued at the mean price furnished by a national pricing service, subject to review by the Adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price.Options written or purchased by the Fund are valued at the last sales price if such last sales price is between the current bid and asked prices.Otherwise, options are valued at the mean between the current bid and asked prices.Any securities for which there are no readily available market quotations and other assets will be valued at their fair value as determined in good faith by the Adviser pursuant to procedures established by and under the supervision of the Board of Trustees. 16 YCG Enhanced Fund NOTES TO FINANCIAL STATEMENTS (continued) May 31, 2013 (Unaudited) Valuation Measurements The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs, if any, during the period.In addition, these standards require expanded disclosure for each major category of assets.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – Significant unobservable inputs (including the Portfolio’s own assumptions in determining the fair value of investments). In addition to the fair-valued securities, the other securities designated as level 3 included securities where prices are obtained from a broker quote in an illiquid market. During the period, certain of the securities and other instruments held by the Fund were categorized as Level 2 based upon the inputs and methodologies used to determine the fair value of the security or instrument.The Fund’s investments that were categorized as Level 2 include U.S. Treasuries and certain over-the-counter option contracts.Debt securities, including U.S. Treasuries with remaining maturities of 60 days or less may be valued on an amortized cost basis, which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium, regardless of the impact of fluctuating rates on the fair value of the instrument.When there is no last sale price available, options written are valued using at the mean between the current bid and asked prices, which is not a traded price. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s net assets as of May 31, 2013: 17 YCG Enhanced Fund NOTES TO FINANCIAL STATEMENTS (continued) May 31, 2013 (Unaudited) Level 1 Level 2 Level 3 Total Common Stocks* $ $
